Title: To James Madison from Benjamin Rush, 24 April 1790
From: Rush, Benjamin
To: Madison, James


Philadelphia, 24 April 1790
… [Encloses a pamphlet with the request] that you would not suffer it to go out of your hands without guarding against the possibility of its finding its way into a newspaper.… I shall next week send four or five copies of it to Mr. Jefferson. [Also encloses] Dr. Price’s Sermon preached before the Revolution Society in London.… It suggested to me an idea of your house addressing the national Assembly & King of France upon the present crisis in their Affairs. Such a national Act of Sympathy … may encourage the doubting friends to revolutions in Other Countries to acts of enterprise & patriotism. The United States kindled the flame of liberty in Europe. It is highly proper that they should fan it.… Your motion in honor of the Memory of Dr. Franklin has added to the number & affection of your friends in this city.…
